Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

DAVID W. STONE IV                                  GREGORY F. ZOELLER
Anderson, Indiana                                  Attorney General of Indiana

                                                   ERIC P. BABBS
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana
                                                                                 FILED
                                                                             Feb 24 2012, 9:08 am
                               IN THE
                                                                                     CLERK
                     COURT OF APPEALS OF INDIANA                                   of the supreme court,
                                                                                   court of appeals and
                                                                                          tax court




ANTOINE L. SKINNER,                                )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )       No. 48A02-1105-CR-514
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE MADISON SUPERIOR COURT
                          The Honorable Dennis D. Carroll, Judge
                             Cause No. 48D01-0606-FA-169


                                       February 24, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
          Antoine L. Skinner appeals the revocation of his probation. He asserts the trial court

abused its discretion by revoking all four years of his suspended sentence because his single

sale of cocaine, for $350, to a police informant, was “a trivial violation” of probation. (Br. of

Appellant at 3.) Disagreeing with that characterization, we affirm.

                             FACTS AND PROCEDURAL HISTORY

          The State charged Skinner with Class A felony dealing in cocaine1 in June of 2006.

He pled guilty to Class B felony dealing in cocaine and, in November of 2007, the court

pronounced a twelve-year sentence, with four years suspended to probation. Skinner began

serving probation in April of 2010.

          On March 28, 2011, a confidential informant for the Madison County drug task force

purchased $350 of cocaine from Skinner, and the State petitioned to revoke his probation.

After a hearing, the court revoked all four suspended years of Skinner’s original sentence.

                                DISCUSSION AND DECISION

          If a trial court finds, by a preponderance of the evidence, a probationer violated

probation,

          the court may impose one (1) or more of the following sanctions:
          (1) Continue the person on probation, with our without modifying or enlarging
          the conditions.
          (2) Extend the person’s probationary period for not more than one (1) year
          beyond the original probationary period.
          (3) Order execution of all or part of the sentence that was suspended at the
          time of initial sentencing.

Ind. Code § 35-38-2-3(g). We review a trial court’s selection of a sanction only for an abuse


1
    Ind. Code § 35-48-4-1.
                                                2
of discretion because:

          Once a trial court has exercised its grace by ordering probation rather than
          incarceration, the judge should have considerable leeway in deciding how to
          proceed. If this discretion were not afforded to trial courts and sentences were
          scrutinized too severely on appeal, trial judges might be less inclined to order
          probation to future defendants.

Wilkerson v. State, 918 N.E.2d 458, 464 (Ind. Ct. App. 2009) (quoting Prewitt v. State, 878

N.E.2d 184, 187 (Ind. 2007)).

          The State petitioned to revoke Skinner’s probation because he sold cocaine, which

offense is a Class A or Class B felony.2 At the time, Skinner was serving probation for a

conviction of Class B felony dealing in cocaine. He committed that offense while he was on

probation for earlier convictions. This is not the first time a court revoked Skinner’s

probation, as courts did so in 1994 and 1996.

          We note Skinner’s criminal history includes nearly two-dozen convictions, about half

of which are felonies. Under these circumstances, we find no abuse of discretion in the court

ordering Skinner to serve the rest of his suspended sentence. See, e.g., Wilkerson, 918

N.E.2d at 464 (finding no abuse of discretion in imposition of entirety of suspended sentence

where court found Wilkerson possessed cocaine). Accordingly, we affirm.

          Affirmed.

CRONE, J., and BROWN, J., concur.




2
    Ind. Code § 35-48-4-1.
                                                 3